Citation Nr: 1137936	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  11-02 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for prostate cancer due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from October 1962 to December 1966.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado which in pertinent part, denied the benefit currently sought on appeal.

In June 2011, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge, a transcript of which is of record. Following the hearing, in August 2011, the Veteran provided additional evidence consisting of a personal statement accompanied by a waiver of RO initial consideration of the evidence. See 38 C.F.R. §§ 20.800, 20.1304(a) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the evidence is required before deciding this claim on its merits.

The Veteran's claimed condition for purposes of service connection is that of prostate cancer. Medical records confirm he developed this condition several years         after service. Prostate cancer is amongst those conditions which may be presumed service-connected when there has been in-service exposure to recognized herbicide agents, including Agent Orange. See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) (2011). As such, the determinative issue in the instant case is whether as                the Veteran claims, there was an underlying occurrence of Agent Orange exposure.
According to the Veteran, he had service from late-1963 to mid-1964 at an air base located in Taiwan, where he was routinely exposed to Agent Orange while working on the flight line. He explains that on an adjoining runway to him was another squadron that would load Agent Orange into planes bound for Vietnam. According to the Veteran, the other squadron also routinely flushed out the holding tanks of planes returning from Vietnam, causing Agent Orange to be spilled out all over the entire tarmac including where the Veteran was working. 

Thus far, the Veteran's Form DD-214 (Report of Separation from Service) confirms his military occupational specialty (MOS) as a pilot in the Marine Corps. To date, however, there is little else on file in the way of official documentation from service records. A remand is required to obtain the Veteran's complete service personnel records, to assist in establishing any duty assignment as it may have involved service on an air base in Taiwan. See 38 C.F.R. § 3.159(c)(2) (VA will undertake reasonable efforts to obtain relevant records in the custody of a Federal department or agency).

Also applicable are VA administrative procedures for verifying exposure to herbicides in areas outside Vietnam, during the Vietnam Era. See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  Under these procedures, VA will first obtain as much detailed information from      the claimant as possible (already completed here, based upon the Veteran's best recollection). The next stage requires requesting a detailed description of          Agent Orange exposure from the VA Compensation and Pension Service. 
On remand, the RO/AMC should comply with these applicable procedures for purpose of complete development of the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)


1. The RO/AMC should contact the National Personnel Records Center (NPRC) to obtain a copy of the Veteran's complete service personnel file, and then associate             all records received with the claims file.

2. Then complete all further requisite development on       the Veteran's claim in accordance with the VA Adjudication Manual (M21-1MR) at Part IV, Subpart ii, Chapter 2, Section C, to include requesting a detailed description of Agent Orange exposure from the                 VA Compensation and Pension Service. The RO/AMC should request such information on the basis of              the Veteran's description of Agent Orange exposure working on the flight line from 1963 to 1964 at an            air base located in Taiwan. (Note: The Veteran's service personnel records should be reviewed first to ascertain the specific name of the air base where he was stationed in Taiwan before forwarding an inquiry to the Compensation and Pension Service.)

3. A review of the claims file should then be undertaken. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claim on appeal. If the benefit sought on appeal is not granted,         the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to         the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

